163 S.W.3d 42 (2005)
Brian A. WARD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64258.
Missouri Court of Appeals, Western District.
May 24, 2005.
Ruth Sanders, Kansas City, MO, for appellant.
Deborah Daniels, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.

ORDER
PER CURIAM.
Brian A. Ward appeals the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).